NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETRA MARTINEZ; STANLEY                         No. 19-16268
ATKINSON,
                                                D.C. No. 5:18-cv-02869-LHK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

AMERICA’S WHOLESALE LENDER,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Petra Martinez and Stanley Atkinson appeal pro se from the district court’s

judgment dismissing their diversity action alleging state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal based on res judicata. Stewart v. U.S.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly determined that the requirements for diversity

jurisdiction were met, as the amount in controversy was over $75,000.00 and all

parties were citizens of different states. See 28 U.S.C. § 1332(a), (c)(1) (setting

forth requirements of diversity jurisdiction and explaining that for purposes of

diversity jurisdiction, “a corporation shall be deemed to be a citizen of every State

. . . by which it has been incorporated and of the State . . . where it has its

principal place of business”); Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010)

(explaining that a corporation’s “principal place of business” is “the place where

the corporation’s high level officers direct, control, and coordinate the

corporation’s activities”).

      The district court properly dismissed plaintiffs’ action as barred by the

doctrine of res judicata. See Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865,

884 (9th Cir. 2007) (in diversity cases where only substantive state law is at issue

“we apply the preclusion law that the [state court which issued the first judgment]

would apply”); Mycogen Corp. v. Monsanto Co., 51 P.3d 297, 306-07 (Cal. 2002)

(California’s doctrine of res judicata).

      We reject as meritless plaintiffs’ contention that defendants committed

“fraud upon the court.”

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                      19-16268
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                       19-16268